DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-6 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5 reads as follows: 
The method of claim 1, further comprising:
determining that the value of the target function is greater than a third threshold at a second moment:
finding that the value of the target function is greater than a fourth threshold for a second defined time period after the second moment;
declaring a landing status for the sensor apparatus; and
reactivating transmission from a radio of the sensor apparatus based on the landing status.

Claim 14 reads as follows: 
The sensor apparatus of claim 10, wherein the sensor apparatus is further configured to:
determine that the value of the target function is greater than a third threshold at a second moment:
find that the value of the target function is greater than a fourth threshold for a second defined time period after the second moment;
declare a landing status for the sensor apparatus; and
reactivate transmission from a radio of the sensor apparatus based on the landing status.

This application is a CIP of application 15/949,747. The parent application does not contain support for the limitation in question. Furthermore, the both the parent application and currently filed specification contradict the above bolded limitations in claims 5 and 14. Paragraph 0133 in the originally filed specification of 15/949,747, as well as paragraph 0134 in the originally filed specification of this application, recite the following: 
If the sensor apparatus is determined to be in-flight, when the target function f(k) is greater than threshold3 and f(k + i) is less than threshold4 for i=1,...K2 (landing confirm window), a landing status is declared.
The specification clearly indicates that that a landing status in declared when a value of the target function is less than a fourth threshold for a time period/confirm window. Since the parent specification does not disclose declaring a landing status for the sensor apparatus when the value of the target function is greater than a fourth threshold for a second defined time period after the second moment, the claims are regarded as new matter. 

Claims 6 and 15-16 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 5 and 14.

The examiner recommends for the applicant to amend the limitation in question to align with the concept described in the applicant’s specification, i.e. finding that the value of the target function is lower than a fourth threshold for a second defined time period after the second moment. 

Allowable Subject Matter
Claims 1-4, 7-13, and 17-19 allowed.

As per claims 1, 10, and 19, the prior art Botteron (WO 2013/044399) discloses, a method at a sensor apparatus (see page 6 lines 1-15: method disclosed includes sensors/sensor apparatus), the method comprising: 
calculating a value for a target function based on at least one sensor of the sensor apparatus (see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on acceleration sensor data, calculation of comparison of parameters to thresholds comprises a target function);
determining that the value of the target function is within a defined threshold range, thereby finding an in-flight state for the sensor apparatus (see page 7 lines 20-28 and page 10, and page 11: threshold for flight phases, i.e. flight states, flight status is determined when certain conditions are met, such as when a value exceeds a threshold, values above the disclosed threshold define a range of on in-fight state); and
finding a moving variance based on the at least one gyroscopic sensor (see page 6 lines 8-16 and claim 9: gyroscope for data collection; see page 7 lines 25-29 and page 10: parametric data of the target function is a moving variance; see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on gyro data, calculation of comparison of parameters to thresholds comprises a target function); 
verifying that the moving variance of the at least one gyroscopic sensor is below a third threshold value (see page 7 lines 8-28, page 9 lines 22-26; and page 10: calculating parameter values based on gyro data, calculation of comparison of parameters to thresholds comprises a target function, discloses threshold associated with EMV in the x, y, and z directions, i.e. 3 threshold comparisons); and 
turning off transmission from a radio of the sensor apparatus based on the in-flight state (see page 6 line 17- page 7 line 8 and claims 1-5: disabling radio transmitter, i.e. turning off transmission from a radio, of the apparatus based on the previously discussed parametric data/in-flight status).

Czompo (US 2013/0102323) discloses determining a motion state that includes determining that the value of the target function is within a defined threshold range for a defined time period, i.e. determining a motion state that includes determining that the value of the target function/variance, i.e. previously discussed moving variance, is within a defined threshold range for a defined time period, i.e. recited second time period (see paragraphs 0037 and 0067: motion classifier determines a motion states by comparing a variance value to a threshold for a determined period of time, values that exceed threshold equate to the recited range). 

Lemmon (US 20100267375) discloses determining an aircraft takeoff event (see paragraph 0023) that includes determining when a measured value exceeds a first threshold at a first moment (see Fig. 3 and paragraph 0026) followed by a false alarm mitigation that includes analyzing the data around the threshold event/first moment, including comparing a mean of the data in a region immediately preceding a detection event to a threshold value (see paragraphs 0028 and 0034). 

However the prior art fails to disclose the claimed combination of classifying an inflight state for turning off transmission from a radio that includes: 
calculating a value for a target function at the sensor apparatus, the target function being a weighted summation of a moving variance of three accelerometers at the sensor apparatus, the moving variance from each accelerometer being provided with an independent weighting value;
determining that the value of the target function is greater than a first threshold at a first moment;
finding that the value of the target function is greater than a second threshold for a first defined time period after the first moment, the second threshold being less than the first threshold;
based on the determining and finding, declaring an inflight state for the sensor apparatus; and
turning off transmission from a radio of the sensor apparatus based on the inflight state.

Claims 2-4, 7-9, 11-13, and 17-18 are allowable due to their dependency upon independent claim 1 or 10. 

Claims 5-6 and 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per claims 5 and 14, due to their dependency upon allowable independent claim 1 or 10, the claim would be allowable, barring the outstanding 112 Claim Rejections. 

Dependent claims 6 and 15-16 are objected to as allowable, barring the outstanding 112 Claim Rejections, due to their dependency upon parent claim 5 or 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865